Exhibit 10.1

[2016 Form of Performance-Based Award for Senior Vice Presidents and Above and
Certain others (With Performance Multiplier)]

ON SEMICONDUCTOR CORPORATION

AMENDED AND RESTATED STOCK INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNITS AWARD AGREEMENT

ON Semiconductor Corporation, a Delaware Corporation (“Company”), hereby grants
to                      (“Grantee”), a Participant in the ON Semiconductor
Corporation Amended and Restated Stock Incentive Plan, as amended from
time-to-time (“Plan”), a Performance-Based Restricted Stock Units Award
(“Award”) for Units (“Units”) representing shares of the common stock of the
Company (“Stock”). This agreement to grant Stock Units (“Award Agreement” or
“Grant Agreement”) is made effective as of the 7th day of March, 2016 (“Grant
Date”). If Grantee is a Covered Employee, this Award is designated as a
“Performance Compensation Award” and as such is granted pursuant to Article 11
of the Plan.

RECITALS

A. The Board of Directors of the Company (“Board”) has adopted the Plan as an
incentive to retain employees, officers, and non-employee Directors of, and
Consultants to, the Company and to enhance the ability of the Company to
attract, retain and motivate individuals upon whose judgment, interest and
special effort the successful conduct of the Company’s operation is largely
dependent.

B. Under the Plan, the Board has delegated its authority to administer the Plan
to the Compensation Committee of the Board (“Committee”).

C. The Committee has approved the granting of Units to the Grantee pursuant to
the Plan to provide an incentive to the Grantee to focus on the long-term growth
of the Company.

D. To the extent not specifically defined herein or in the Grantee’s employment
agreement or comparable agreement, as amended from time to time (“Employment
Agreement”), all capitalized terms used in this Award Agreement shall have the
meaning set forth in the Plan unless a contrary meaning is set forth in the
Employment Agreement.

In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Grantee agree as follows:

1. Grant of Units. The Company hereby grants to the Grantee a Performance-Based
Restricted Stock Units Award for          Units, representing the right to
receive payment of the same number of shares of Stock, subject to the terms and
conditions of this Award Agreement and the provisions of the Plan, which terms
are incorporated herein by reference.



--------------------------------------------------------------------------------

2. Earning Units, Performance Multiplier and Related Information.

2.1 Earning Units. Subject to the terms and conditions set forth in this Grant
Agreement, the Grantee shall be entitled to receive payment for the number of
Units earned by the Grantee over the six consecutive fiscal quarter period
beginning with the quarter commencing January 1, 2016 (“Performance Measurement
Period”). The number of Units earned pursuant to this Grant Agreement is a
function of the extent to which the corresponding Performance Goals described in
the table below are achieved.

PERFORMANCE GOALS

 

Performance Level

   Adjusted Non-GAAP
EBITDA
(in Millions)      Percentage of Units Earned  

Target

   $                      100 % 

Threshold or Below

   $                      0 % 

If the Company’s Adjusted Non-GAAP EBITDA for the Performance Measurement Period
is equal to or less than the Threshold performance level ($            
million), no Units will be earned at the end of the Performance Measurement
Period. If the Company’s Adjusted Non-GAAP EBITDA for the Performance
Measurement Period exceeds the Threshold performance level ($         million),
but is less than the Target performance level ($         million), the number of
Units earned at the end of the Performance Measurement Period will be determined
by applying straight line interpolation between the Threshold performance level
($         million) and Target performance level ($         million). If the
Company’s Adjusted Non-GAAP EBITDA for the Performance Measurement Period equals
or exceeds the Target performance level ($         million), all of the Units
will be earned at the end of the Performance Measurement Period. Any Units that
are unearned pursuant to Section 2.1 and Section 2.4 at the end of the
Performance Measurement Period will be forfeited on the date the Company files
its Form 10-Q for Q2 of fiscal year 2017. The number of earned Units that will
become vested shall be determined pursuant to Section 3 below. Whether the
Adjusted Non-GAAP EBITDA Performance Goal for the Performance Measurement Period
has been achieved shall be determined by the Company or Committee, as
applicable, pursuant to Section 2.8 below.

2.2 Adjusted Non-GAAP EBITDA Performance Goal Defined. For the purposes of this
Agreement “Adjusted Non-GAAP EBITDA” shall mean the Company’s consolidated
earnings, before interest (income or expense), taxes, depreciation and
amortization (or “EBITDA”) for the Performance Measurement Period, calculated
taking into account any timely adjustments made in accordance with Section
2.3. If the Committee determines that an alternative method would be more
appropriate to achieve the objectives of this Award then such method shall be
applied to determine Adjusted Non-GAAP EBITDA for the Performance Measurement
Period; provided, however, if the Grantee is a Covered Employee, the Committee’s
determination must be made before the date that is 90 days after the
commencement of the Performance Measurement Period. For purposes of this
Agreement, the term “GAAP” means United States generally accepted accounting
principles consistently applied.

 

2



--------------------------------------------------------------------------------

2.3 Adjustments to Adjusted Non-GAAP EBITDA Performance Goal. If applicable to
the Company for purposes of calculating Non-GAAP EBITDA for the Performance
Measurement Period, the Company, or Committee if the Grantee is a Covered
Employee, shall adjust Non-GAAP EBITDA to exclude the following: (i)
restructuring, asset impairments and other, net; (ii) goodwill and intangible
asset impairment; (iii) interest expense and interest income; (iv) income tax
provision; (v) acquisition related costs; (vi) net income attributable to
non-controlling interests; (vii) depreciation and amortization; (viii) actuarial
gains or losses on pension plans and other pension benefits; (ix) gain or loss
on acquisitions; (x) gain or loss on debt repurchase, debt exchange, early
extinguishment of debt, etc.; (xi) expensing of inventory fair market value step
up; (xii) acquisition financing related cost; (xiii) acquisition related
break-up fees (incurred or owed to the Company); and (xiv) unusual/non-recurring
material items; provided, however, that if the Grantee is a Covered Employee any
adjustment for unusual/non-recurring material items shall not increase the
amount payable for the Award. For the avoidance of doubt, Non-GAAP EBITDA, as
adjusted, shall specifically include merger and acquisition related operations
and activities of the Company.

2.4 Performance Multiplier. If the Company’s Adjusted Non-GAAP EBITDA for the
Performance Measurement Period equals or exceeds the Target performance level
($         million), the Company, or the Committee with respect to grants to
employees who are Covered Employees, shall increase the number of Units earned
pursuant to Section 2.1 by multiplying the earned Units by a Performance
Multiplier. The applicable Performance Multiplier shall be determined based on
the achievement of the Performance Goals described in the table below.

PERFORMANCE MULTIPLIER GOALS

 

Performance Multiplier Goal

  

Threshold

  

Stretch

   Threshold
Performance
Multiplier     Stretch
Performance
Multiplier  

Market Share

       % of Comparator Group Market Share        % of Comparator Group Market
Share      100 %      160 % 

Revenue Growth

(YOY in $millions)

           100 %      140 % 

If the Company’s Market Share at the conclusion of the Performance Measurement
Period equals or is less than the Threshold Market Share (    % of Comparator
Group Market Share), no Performance Multiplier shall apply to the Market Share
portion. If the Company’s Market Share at the conclusion of the Performance
Measurement Period exceeds the Threshold Market Share (    % of Comparator Group
Market Share),         but is less than the Stretch Market Share (    % of
Comparator Group Market Share), the applicable Performance Multiplier will be
determined by applying straight line interpolation between the Threshold
Performance Multiplier (100%) and Stretch Performance Multiplier (160%). If the
Company’s Market Share at the conclusion of the Performance Measurement Period
equals or exceeds the Stretch Market Share (    % of Comparator Group Market
Share), the Performance Multiplier shall be 160%. Similarly, if the Company’s
Revenue for the Performance Measurement Period equals or is less than the
Threshold Revenue (         million), no Performance Multiplier shall apply to
the Revenue portion. If the Company’s Revenue for the Performance Measurement
Period exceeds the Threshold Revenue (         million) but is less than the
Stretch Revenue (         million), the applicable Performance Multiplier will
be determined by applying straight line interpolation between the Threshold
Performance Multiplier (100%) and Stretch Performance Multiplier (140%). If the
Company’s Revenue for the Performance Measurement Period equals or exceeds the
Stretch Revenue ($         million), the Performance Multiplier shall be
140%. Whether the Market Share Goal and/or Revenue Goal for the Performance
Measurement Period have been achieved shall be determined by the Company or
Committee, as applicable, pursuant to Section 2.8 below.

 

3



--------------------------------------------------------------------------------

2.5 Market Share Performance Goal Defined. The “Market Share” for the Company
shall be determined by dividing the Company’s “Performance Measurement Period
Revenue” by the aggregate “Performance Measurement Period Revenue” for all
members of the Comparator Group (including the Company), calculated taking into
account any timely adjustments made in accordance with Section 2.7. For this
purpose, the Company’s and any other Comparator Group member’s “Performance
Measurement Period Revenue” is the Company’s or other member’s publicly reported
total revenue (which, for the avoidance of doubt, shall include any revenue
attributable to any merger and acquisition activity) for its six most recently
completed fiscal quarters for which it has publicly reported revenue
information, determined as of the Determination Date (as defined below). For
purposes of this Agreement, the “Comparator Group” shall consist of the Company,
                    ,                     ,                     ,
                    ,                     ,                     ,
                    ,                     ,                     ,
                    ,                     ,                     ,
                    ,                     , and                     . If the
Committee determines that an alternative method of calculating the Company’s
Market Share would be more appropriate to achieve the objectives of this Award,
then such method shall be applied to determine the Company’s Market Share for
the Performance Measurement Period; provided, however, if the Grantee is a
Covered Employee, the Committee’s determination must be made before the date
that is 90 days after the commencement of the Performance Measurement
Period. For any member of the Comparator Group who reports in a currency other
than United States Dollars, the United States Dollars revenue as reported by
Bloomberg as such member’s Performance Measurement Period Revenue shall be used.

2.6 Revenue Performance Goal Defined. For purposes of this Agreement “Revenue”
shall mean the Company’s publicly reported total revenue (which, for the
avoidance of doubt, shall include any revenue attributable to any merger and
acquisition activity) for the Performance Measurement Period. If the Committee
determines that an alternative method of calculating its Revenue would be more
appropriate to achieve the objectives of this Award then such method shall be
applied to determine Revenue for the Performance Measurement Period; provided,
however, if the Grantee is a Covered Employee, the Committee’s determination
must be made before the date that is 90 days after the commencement of the
Performance Measurement Period.

2.7 Adjustments to Market Share Performance Goal. The Company’s Market Share
shall be calculated on August 1, 2017 (the “Determination Date”) or any earlier
date as of which all Comparator Group members have publicly reported their
Performance Measurement Period Revenue. If by the Determination Date a
Comparator Group member has not publicly reported its revenue for the
Performance Measurement Period, the total Comparator Group Performance
Measurement Period Revenue will be recalculated using such Comparator Group
member’s total revenue (calculated in accordance with Section 2.5) for the
trailing 18 consecutive months for which such Comparator Group member has
publicly reported revenue information.

 

4



--------------------------------------------------------------------------------

2.8 Final Determination of Performance Goals Attained. The Company, or the
Committee with respect to grants to employees who are Covered Employees, shall
be responsible for determining in good faith whether, and to what extent, the
Performance Goals set forth in this Grant Agreement have been achieved. The
Company, or the Committee, as applicable, may reasonably rely on information
from, and representations by, individuals within the Company in making such
determination and when made such determination shall be final and binding on the
Grantee.

3. Vesting of Earned Units. Subject to Section 4 below, the Units earned
pursuant to Section 2.1 and Section 2.4 (collectively, the “Total Earned
Units”), shall vest on the following dates (each a “Vesting Date”) as follows:

3.1 One-half of the Total Earned Units will vest on the date the Company files
its Form 10-Q for Q2 of fiscal year 2017; and

3.2 An additional one-half of the Total Earned Units will vest on the third
anniversary of the Grant Date.

EXAMPLE OF THE EARNING AND VESTING OF UNITS (for illustrative purposes only):
Assume you are granted 900 Units.

 

  •  

If the Company’s Adjusted Non-GAAP EBITDA for the Performance Measurement Period
equals or is less than the Threshold performance level, no Units will be earned
and all 900 Units will be forfeited on the date the Company files its Form 10-Q
for Q2 of fiscal year 2017.

 

  •  

If the Company’s Adjusted Non-GAAP EBITDA for the Performance Measurement Period
is at the mid-point between the Threshold and Target performance levels (i.e.,
$         million of Adjusted Non-GAAP EBITDA), 450 Units will be earned at the
end of the Performance Measurement Period. The remaining 450 Units will be
forfeited on the date the Company files its Form 10-Q for Q2 of fiscal year
2017. The 450 earned Units will then vest as follows: (i) 225 Units will vest on
the date the Company files its Form 10-Q for Q2 of fiscal year 2017; and (ii)
225 Units will vest on the third anniversary of the Grant Date.

 

  •  

If the Company’s (i) Adjusted Non-GAAP EBITDA for the Performance Measurement
Period equals or exceeds 100% of the Target performance level (i.e., $        
million of Adjusted Non-GAAP EBITDA); (ii) Market Share at the conclusion of the
Performance Measurement Period equals or is less than the Threshold performance
level; and (iii) Revenue equals or is less than the Threshold Performance level,
900 Units will be earned at the end of the Performance Measurement Period but no
Performance Multiplier shall apply. The 900 earned Units will then vest as
follows: (i) 450 Units will vest on the date the Company files its Form 10-Q for
Q2 of fiscal year 2017; and (ii) 450 Units will vest on the third anniversary of
the Grant Date.

 

5



--------------------------------------------------------------------------------

  •  

If the Company’s (i) Adjusted Non-GAAP EBITDA for the Performance Measurement
Period equals or exceeds 100% of the Target performance level (i.e., $        
million of Adjusted Non-GAAP EBITDA); (ii) Market Share at the conclusion of the
Performance Measurement Period equals or is less than the Threshold performance
level; and (iii) Revenue equals or exceeds 100% of the Stretch Performance
level, 900 Units will be earned at the end of the Performance Measurement Period
(based on the achievement of Adjusted Non-GAAP EBITDA) and a 140% Stretch
Performance Multiplier shall apply, resulting in a total of 1,260 Total Earned
Units (900 x 1.4). The 1,260 Total Earned Units will then vest as follows: (i)
630 Units will vest on the date the Company files its Form 10-Q for Q2 of fiscal
year 2017; and (ii) 630 Units will vest on the third anniversary of the Grant
Date.

4. Termination of Employment.

4.1 General. Subject to the provisions of Section 4.2 and Section 4.3 below, if
the Grantee terminates employment with the Company for any reason (including
upon a termination for Cause), any unvested Units will be canceled and forfeited
as of the date of Grantee’s termination of employment. In other words, the
Grantee must be employed by the Company on the relevant Vesting Date to receive
any payment with respect to the Units that are scheduled to vest on such Vesting
Date.

4.2 Change in Control Prior to End of Performance Measurement Period. If a
Change in Control occurs prior to the end of the Performance Measurement Period,
the number of Total Earned Units shall be the number of Units the Grantee would
have earned pursuant to Section 2.1 and Section 2.4 based on the Company’s
progress toward the attainment of the Performance Goals as of the date of the
closing of the transaction or event that results in the Change in Control. If
the Company terminates the Grantee’s employment without Cause (including, if
applicable, a termination for Good Reason as defined in the Grantee’s Employment
Agreement or similar document) in connection with or following such Change in
Control, the number of Total Earned Units that will vest will be determined by
multiplying the number of Total Earned Units (determined in accordance with the
preceding sentence) by a fraction, the numerator of which is the number of days
the Grantee was employed during the Performance Measurement Period, and the
denominator of which is the total number of days in the Performance Measurement
Period. The Vesting Date for any Units that vest pursuant to this Section 4.2
shall be the date of the Grantee’s termination of employment.

4.3 Change in Control On or After End of Performance Measurement Period. If a
Change in Control occurs on the date of or after the end of the Performance
Measurement Period, the number of Total Earned Units shall continue to be the
number of Total Earned Units described in Section 3. If the Company terminates
the Grantee’s employment without Cause (including, if applicable, a termination
for Good Reason as defined in the Grantee’s Employment Agreement or similar
document) in connection with or following such Change in Control but prior to
the Vesting Dates described in Section 3, any then unvested Total Earned Units
shall become immediately vested. The Vesting Date for any Units that vest
pursuant to this Section 4.3 shall be the date of the Grantee’s termination of
employment.

 

6



--------------------------------------------------------------------------------

EXAMPLE OF THE EARNING AND VESTING OF UNITS IN CONNECTION WITH CHANGE IN CONTROL
(for illustrative purposes only): Assume you are granted 10,000 Units.

 

  •  

If (i) a Change in Control occurs on September 30, 2016 and (ii) the Company’s
progress toward the attainment of the Performance Goals as of such date
(including the Company’s progress toward the attainment of the Performance
Multipliers as of such date) is 150%, the Total Earned Units described in
Section 4.2 will be 15,000. If you are terminated without Cause (or terminate
for Good Reason) on September 30, 2016, 7,500 Units will vest as of the date of
your termination of employment. If, however, your termination without Cause (or
termination for Good Reason) occurs on June 30, 2017 or after June 30, 2017,
15,000 Units will vest as of the date of your termination of employment.

 

  •  

If (i) a Change in Control occurs after June 30, 2017 and (ii) the Company’s
attainment of the Performance Goals for the Performance Measurement Period
(including the Company’s progress toward the attainment of the Performance
Multipliers for the Performance Measurement Period) was 150%, the Total Earned
Units described in Section 4.3 will be 15,000. If you are terminated without
Cause (or terminate for Good Reason) in connection with or following such Change
in Control but prior to Vesting Dates described in Section 3, all 15,000 Units
(to the extent unvested) will vest as of the date of your termination of
employment.

5. Time and Form of Payment. Subject to the provisions of this Award Agreement
and the Plan, as Units vest on the Vesting Dates set forth in Section 3, Section
4.2, or Section 4.3, as the case may be, the Company will deliver to the Grantee
the same number of whole shares of Stock, rounded up or down. Subject to Section
21, the Company shall deliver the vested shares (if any) within 15 days of the
applicable Vesting Date.

6. Nontransferability. The Units granted by this Grant Agreement shall not be
transferable by the Grantee or any other person claiming through the Grantee,
either voluntarily or involuntarily, except by will or the laws of descent and
distribution or as otherwise provided under Article 13 of the Plan.

7. Adjustments. In the event of a stock dividend or in the event the Stock shall
be changed into or exchanged for a different number or class of shares of stock
of the Company or of another corporation, whether through reorganization,
recapitalization, stock split-up, combination of shares, merger or
consolidation, there shall be substituted for each such remaining share of Stock
then subject to this Grant Agreement the number and class of shares of stock
into which each outstanding share of Stock shall be so exchanged, all as set
forth in Section 5.3 of the Plan.

 

7



--------------------------------------------------------------------------------

8. Delivery of Shares. No shares of Stock shall be delivered under this Award
Agreement until: (i) the Units vest pursuant to Section 3, Section 4.2, or
Section 4.3 above, as the case may be; (ii) approval of any governmental
authority required in connection with the Award Agreement, or the issuance of
shares thereunder, has been received by the Company; (iii) if required by the
Committee, the Grantee has delivered to the Company documentation (in form and
content acceptable to the Company in its sole and absolute discretion) to assist
the Company in concluding that the issuance to the Grantee of any share of Stock
under this Grant Agreement would not violate the Securities Act of 1933 or any
other applicable federal or state securities laws or regulations; (iv) the
Grantee has complied with Section 14 below of this Award Agreement in order for
the proper provision for required tax withholdings to be made; and (v) the
Grantee has executed and returned this Grant Agreement to the Company (which, in
the case of a Grant Agreement provided to the Grantee in electronic
format, requires that the Grantee click the “ACCEPT” button). This Grant
Agreement must be executed by Grantee no later than, the earlier of (i) ten (10)
months from the Grant Date (through and including the normal close of business
of the Company for its headquarters location in Phoenix, Arizona on January 7,
2017); or (ii) the date preceding the first Vesting Date described in Section 3
of this Grant Agreement.

9. Securities Act. The Company shall not be required to deliver any shares of
Stock pursuant to the vesting of Units if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933 or any other
applicable federal or state securities laws or regulations.

10. Voting and Other Stockholder Related Rights. The Grantee will have no voting
rights or any other rights as a stockholder of the Company (e.g., no rights to
cash dividends) with respect to unvested Units until the Units become vested and
the Company issues shares of Stock to the Grantee.

11. Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Grant
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Grantee by the Company or an Affiliate, or upon deposit in the
U.S. Post Office or foreign postal service, or with a nationally recognized
overnight courier service, with postage and fees prepaid, addressed to the other
party at the current address on file with the Company or at such other address
as such party may designate in writing from time-to-time to the other party.

11.1 Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, a grant notice, this Grant Agreement,
the Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Grantee electronically. In
addition, the Grantee may deliver electronically any grant notice and this Grant
Agreement to the Company or to such third party involved in administering the
Plan as the Company may designate from time-to-time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

 

8



--------------------------------------------------------------------------------

11.2 Consent to Electronic Delivery. The Grantee acknowledges that Grantee has
read Section 11.1 and consents to the electronic delivery of the Plan documents
and any grant notice. The Grantee acknowledges that Grantee may receive from the
Company a paper copy of any documents delivered electronically at no cost by
contacting the Company by telephone or in writing.

12. Administration. This Award Agreement is subject to the terms and conditions
of the Plan and the Plan shall in all respects be administered by the Committee
in accordance with the terms and provisions of the Plan. The Committee shall
have the sole and complete discretion with respect to all matters reserved to it
by the Plan and decisions of the majority of the Committee with respect to the
Plan and this Award Agreement shall be final and binding upon the Grantee and
the Company. In the event of any conflict between the terms and conditions of
this Grant Agreement and the Plan, the provisions of the Plan shall control.

13. Continuation of Employment. This Grant Agreement shall not be construed to
confer upon the Grantee any right to continue employment with the Company and
shall not limit the right of the Company, in its sole and absolute discretion,
to terminate Grantee’s employment at any time.

14. Responsibility for Taxes and Withholdings. Regardless of any action the
Company or the Grantee’s actual employer (“Employer”) takes with respect to any
or all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Grantee further acknowledges that the Company and/or the Employer:
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Units, including the
grant of the Units, the vesting of Units, the conversion of the Units into
shares or the receipt of an equivalent cash payment, the subsequent sale of any
shares acquired at vesting and the receipt of any dividends and/or dividend
equivalents; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Units to reduce or eliminate the
Grantee’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Grantee has become subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable event,
the Grantee acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee shall pay, or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, pursuant
to Article 17 of the Plan, if permissible under local law and unless otherwise
provided by the Committee prior to the vesting of the shares, the Grantee
authorizes the Company or the Employer, or their respective agents, to withhold
all applicable Tax-Related Items in shares of Stock to be issued upon
vesting/settlement of the Units. Alternatively, or in addition, the Grantee
authorizes the Company and/or the Employer, or their respective agents, at the
Company’s discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following: (i) withholding from the
Grantee’s wages or other cash compensation paid to the Grantee by the Company
and/or the Employer; (ii) withholding from proceeds of the sale of shares of
Stock acquired upon vesting/settlement of the Units either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Grantee’s
behalf pursuant to this authorization); (iii) personal check or other cash
equivalent acceptable to the Company; or (iv) any other means as determined
appropriate by the Company or the Committee.

 

9



--------------------------------------------------------------------------------

The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates. If the obligation for Tax-Related Items is satisfied by withholding a
number of shares of Stock as described herein, for tax purposes, the Grantee
shall be deemed to have been issued the full number of shares of Stock subject
to the Award, notwithstanding that a number of the shares of Stock are held back
solely for the purpose of paying the Tax-Related Items due as a result of the
Grantee’s participation in the Plan.

Finally, the Grantee shall pay to the Company or to the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver shares or the proceeds of the sale of shares of Stock if the
Grantee fails to comply with his or her obligation in connection with the
Tax-Related Items.

15. Amendments. Unless otherwise provided in the Plan or this Grant Agreement,
this Grant Agreement may be amended only by a written agreement executed by the
Company and the Grantee.

16. Integrated Agreement. Any grant notice, this Grant Agreement and the Plan
shall constitute the entire understanding and agreement of the Grantee and the
Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties between the Grantee and the Company with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of any grant notice and
this Grant Agreement shall survive any settlement of the Award and shall remain
in full force and effect.

17. Severability. If one or more of the provisions of this Grant Agreement shall
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Grant Agreement to be
construed so as to foster the intent of this Grant Agreement and the Plan.

 

10



--------------------------------------------------------------------------------

18. Counterparts. Any grant notice and this Grant Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

19. Governing Law and Venue. This Grant Agreement shall be interpreted and
administered under the laws of the State of Delaware. For purposes of litigating
any dispute that arises under this grant or this Award, the parties hereby
submit to and consent to the jurisdiction of the State of Arizona, agree that
such litigation shall be conducted in the courts of Maricopa County, Arizona, or
the federal courts for the United States for the District of Arizona, where this
grant is made and/or to be performed.

20. Other. The Grantee represents that the Grantee has read and is familiar with
the provisions of the Plan and this Grant Agreement, and hereby accepts the
Award subject to all of their terms and conditions.

21. Section 409A Compliance. Section 409A of the Code imposes an additional 20%
tax, plus interest, on payments from “non-qualified deferred compensation
plans.” Certain payments under this Grant Agreement could be considered to be
payments under a “non-qualified deferred compensation plan.” The additional 20%
tax and interest do not apply if the payment qualifies for an exception to the
requirements of Section 409A or complies with the requirements of Section
409A. The Company believes, but does not and cannot warrant or guaranty, that
the payments due pursuant to this Grant Agreement qualify for the short-term
deferral exception to Section 409A of the Code as set forth in Treasury
Regulation Section 1.409A-1(b)(4). Notwithstanding anything to the contrary in
this Grant Agreement, if the Company determines that neither the short-term
deferral exception nor any other exception to Section 409A applies to the
payments due pursuant to this Grant Agreement, to the extent any payments are
due on the Grantee’s termination of employment, the term “termination of
employment” shall mean “separation from service” as defined in Treasury
Regulation Section 1.409A-1(h). In addition, if Grantee is a “specified
employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and any
payments due pursuant to this Award Agreement are payable on the Grantee’s
“separation from service,” then such payments shall be paid on the first
business day following the expiration of the six month period following the
Grantee’s “separation from service.” This Grant Agreement shall be operated in
compliance with Section 409A or an exception thereto and each provision of this
Grant Agreement shall be interpreted, to the extent possible, to comply with
Section 409A or to qualify for an applicable exception. The Grantee remains
solely responsible for any adverse tax consequences imposed upon the Grantee by
Section 409A.

22. Confidentiality. The Grantee acknowledges and agrees that the terms of this
Award Agreement are considered proprietary information of the Company. The
Grantee hereby agrees that Grantee shall maintain the confidentiality of these
matters to the fullest extent permitted by law and shall not disclose them to
any third party. If the Grantee violates this confidentiality provision, without
waiving any other remedy available, the Company may revoke this Award without
further obligation or liability, and the Grantee may be subject to disciplinary
action, up to and including the Company’s termination of the Grantee’s
employment for Cause. Nothing in this Section 22 shall be construed to limit,
impede, or impair the right or obligation of the Grantee to report any illegal,
improper, or other inappropriate conduct to any government agency regarding
matters that are within the jurisdiction of such agency.

 

11



--------------------------------------------------------------------------------

23. Appendix. Notwithstanding any provisions in this Grant Agreement, the grant
of the Units shall be subject to any special terms and conditions set forth in
any appendix (or any appendices) to this Grant Agreement for the Grantee’s
country (the “Appendix”). Moreover, if the Grantee relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to the Grantee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. The Appendix
constitutes part of this Grant Agreement.

24. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the Units and
on any shares of Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing. Further, the Award and profits under this Grant Agreement are
subject to the Company’s compensation recovery policy or policies (and related
Company practices) as such may be in effect from time-to-time, which policies
were adopted in response to Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, as amended, and similar or related laws, rules and
regulations. Grantee agrees to fully cooperate with the Company in assuring
compliance with such policies and the provisions of applicable law, including,
but not limited to, promptly returning any compensation subject to recovery by
the Company pursuant to such policies and applicable law.

IN WITNESS WHEREOF, the Company has caused this Grant Agreement to be signed by
its duly authorized representative and the Grantee has signed this Grant
Agreement as of the date first written above.

 

ON SEMICONDUCTOR CORPORATION

By:

 

 

  Its: Senior Vice President of Human Resources

GRANTEE

By:

 

 

 

12